Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-19-00395-CV

                                     Loida Eunice SAGASTUME,
                                              Appellant

                                                   v.

                                    Brian and Ashley HAYWOOD,
                                              Appellees

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2019CV03887
                             Honorable John Longoria, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 18, 2019

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due to be filed by August 7, 2019. Neither the brief nor a motion for

extension of time has been filed.

           By order dated August 13, 2019, appellant was ordered to show cause in writing by August

28, 2019, why this appeal should not be dismissed for want of prosecution. See TEX. R. APP. P.

38.8(a). Appellant did not respond to this court’s order. The appeal is dismissed for want of

prosecution. See id.

                                                    PER CURIAM